"The rule governing cases in which the parties are not in pari delicto is frequently applied where the transaction is in violation of a law made for the protection of one party against the acts of the other. As they are not equally guilty, the party protected may recover. A statute may declare an agreement to be void, and yet only one of the parties may be guilty of its violation. Enactments of this character are often made for the purpose of protecting one class of men from the oppression and imposition of another class of men. In such cases the really guilty party is never allowed relief under the statute or permitted to set up the statute as a defense to relief sought by the other party." 12 Am. Jur. 735, § 219. See, also, 17 C. J. S., 665, § 278 (a) (b). In this case the employee testified that he falsified his time record at the direction of his employer in order to "keep his job." For a number of reasons I do not think a recovery should be precluded in such cases as this. (1) The jury was authorized to find that the employee acted under duress; (2) the employee's act is not made a crime under Federal law either under the act under which the overtime wages were to have been paid or under any other Federal law; (3) the law was enacted for the benefit of the employee and those similarly situated, and to preclude his recovery would tend to destroy the legislative effort to accomplish the results intended by the act; (4) even if the employee was guilty of an illegal or immoral act the contract of employment *Page 497 
and the law under which he sought to recover are legal and enforceable, and it is not necessary for him to rely on or to bring into play the conduct in question in order to be entitled to recover, and the revelation of such conduct by the opposite party is ineffective to defeat the action under the circumstances of the case and the reasons above stated; (5) public policy would be better served to allow a recovery than to prohibit it, because, as already stated, the courts should uphold the legislative branches of the government when possible rather than obstruct them, and because the Federal act in question does not provide punishment for a violation of the law for the benefit of the public generally or as a matter of public morals. It would seem that the right to recover in such a case as this is analogous to the right of one to recover from an attorney, or another, overcharges in connection with the collection of war-risk insurance policies. In such cases the agreement of the veteran or his beneficiary to pay a forbidden sum is not penalized — the law is for their benefit, and therefore a recovery is permitted. I dissent from the judgment of reversal.